              CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 1 of 57




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 Neil M.,
                                                      Case No. 19-CV-02434 (ECW)
                 Plaintiff,

        v.                                                        ORDER

 Andrew Saul, Commissioner of Social
 Security

                 Defendant.


       This matter is before the Court on Plaintiff Neil M.’s (“Plaintiff”) Motion for

Summary Judgment (Dkt. 17) (“Motion”) and Defendant Commissioner of Social

Security Andrew Saul’s (“Defendant”) Cross-Motion for Summary Judgment (Dkt. 21)

(“Cross-Motion”). Plaintiff, proceeding pro se, filed this case seeking judicial review of

a final decision by Defendant denying his application for disability insurance benefits.

For the reasons stated below, Plaintiff’s Motion is denied, and Defendant’s Cross-Motion

is granted.

                                   I.    BACKGROUND

       Plaintiff protectively filed an application for benefits under Title II of the Social

Security Act (42 U.S.C. §§ 416(i) & 423) on January 14, 2016, alleging disability since

October 3, 2011, due to cervical spine, lumbar spine, thoracic spine, left knee injury, right
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 2 of 57




shoulder injury, persistent headaches, numbness in arms and legs, anxiety, and fatigue.

(R. 344-350, 388). 1 Plaintiff’s application was denied initially and on reconsideration.

       Plaintiff requested a hearing before an administrative law judge, which was held

on May 21, 2018 before Administrative Law Judge David B. Washington (“ALJ”). (R.

25.) Plaintiff was represented by legal counsel at the hearing before the ALJ. (R. 14.)

The ALJ issued an unfavorable decision on August 6, 2018. (R. 14-28.)

       Following the five-step sequential evaluation process under 20 C.F.R. §

404.1520(a), the ALJ determined that Plaintiff last met the insured status requirements

for the Social Security Act on December 31, 2016. 2 (R. 16.) The ALJ went on to

determine that Plaintiff had not engaged in substantial gainful activity since October 3,

2011, the alleged onset date, through the last date of insured of December 31, 2016. (Id.)

       At step two, the ALJ determined that Plaintiff had the following severe

impairments at the date last insured: degenerative disc disease; headaches; and

degenerative joint disease. (Id.) The ALJ determined that Plaintiff’s other physical

impairments were not severe during the period Plaintiff was insured. (R. 16-17.)

       At the third step, the ALJ determined that through the date of last insured, Plaintiff

did not have an impairment that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 17.)




1
       The Administrative Record can be found at Docket No. 12.
2
       Plaintiff does not dispute his date last insured.

                                              2
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 3 of 57




       At step four, after reviewing the entire record, the ALJ concluded that Plaintiff had

the following residual functional capacity (“RFC”):

       [S]edentary work as defined in 20 CFR 404.1567(a) except occasional use of
       ramps and stairs, no work involving the use of ladders, ropes or scaffolds,
       occasional stooping, kneeling and crouching, no crawling, no work at
       unprotected heights or near dangerous, exposed, moving machinery, and
       occasional reaching above the shoulders, pushing and pulling.

(R. 18.) Based on this RFC, the ALJ determined that Plaintiff was unable to perform past

relevant work as truck driver. (R. 27.)

       At the fifth step, the ALJ elicited the testimony of a vocational expert (“VE”) and

determined that based on an individual with the Plaintiff’s age, education, work

experience, and residual functional capacity, Plaintiff could perform other work existing

in significant numbers in the national economy including as an information clerk (DOT

237.367-022), bonder (DOT 726.685-066), and optical assembler (DOT 713.687-018).

(R. 27-28.)

       Accordingly, the ALJ found Plaintiff not disabled. (R. 28.)

       Plaintiff’s attorney withdrew his representation on October 3, 2018. (R. 10.)

Plaintiff requested review of the ALJ’s decision. (R. 1.) The Appeals Council denied

Plaintiff’s request for review on July 1, 2019, which made the ALJ’s decision the final

decision of the Commissioner. (R. 1-5.) Plaintiff then commenced this action for

judicial review. The Court has reviewed the entire administrative record, giving

particular attention to the facts and records cited by the parties. The Court will recount

the facts of record only to the extent they are helpful for context or necessary for

resolution of the specific issues presented in the parties’ motions.


                                              3
            CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 4 of 57




                                      II.    RECORD

         Plaintiff suffered a work injury while employed as a truck driver in December

2010, which he first reported in April 2011. (R. 369-370, 1614.) In March 2011, Bryan

Lynn, M.D., found full cervical range of motion and strength and sensation in the upper

and lower extremities, and released Plaintiff back to work without restrictions. (R. 859,

1164.)

         On September 27, 2011, Plaintiff underwent a neurological consultation with

Jawad Bajwa, M.D., regarding neck and back pain as a result of the December 2010

accident. (R. 492.) Dr. Bajwa noted that the examination was unremarkable other than

Plaintiff’s subjective complaints, and while he thought Plaintiff might need to modify his

work type, he did not think Plaintiff was “truly completely disabled.” (R. 492-494.) The

MRI of the lumbar spine showed only moderate disk degeneration without stenosis or

neural compression, while the MRI of the cervical spine showed a small AP central canal,

pseudo spondylosis, and C7 nerve root impingement with cord compression. (R. 492-93,

536, 538.) Plaintiff showed no extremity weakness and had a normal gait. (R. 492-93.)

         Plaintiff stopped working on October 3, 2011. (R. 389.)

         Plaintiff had a surgical consultation with Stefano Sinicropi, M.D., in October

2011, at which time Dr. Sinicropi recommended cervical fusion, followed by 4-12 weeks

off work, depending on his job. (R. 758-762). He also limited Plaintiff to lifting,

carrying, pushing, and pulling no more than 20 pounds, and advised against driving. (R.

1108.)




                                              4
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 5 of 57




       October 31, 2011, Mark Larkins, M.D., completed an independent medical

evaluation of Plaintiff. (R. 506.) Upon examination, Plaintiff showed normal extremity

reflexes and strength, and he was able to walk and squat. (R. 509.) Plaintiff also showed

a full range of motion of his cervical spine. (R. 510.) Dr. Larkins opined that Plaintiff

was capable of working and performing short hauls without lifting or bending, but was

incapable of long-distance multi-state trucking hauls. (R. 510).

       On December 1, 2011, Dr. Larkins offered a clarification of his previous report in

which he noted a slight restriction in the lumber motion that was not significant and

opined that Plaintiff did not show the proper indications to proceed with cervical surgery,

and instead suggested more conservative measures such as steroid injections and physical

therapy. (R. 504.)

       On December 12, 2011, Dr. Sinicropi noted that he expected Plaintiff to be off

work for 4-12 weeks depending on the type of job. (R. 762.)

       During a pre-operation assessment of Plaintiff, it was noted that his lower

extremities were unremarkable, that Plaintiff was not in acute distress, and his

coordination was normal. (R. 1347-48.)

       Dr. Sinicropi performed a cervical fusion on January 9, 2012. (R. 602-04.) The

only discharge limitation was “not to do any heavy bending or lifting.” (R. 595.) On

January 25, 2012, it was reported that Plaintiff’s neck pain was slightly better, but that he

continued to have cervical pain with intermittent headaches. (R. 917.) Plaintiff’s

examination showed that he was neurologically intact with normal upper extremity motor

function. (R. 917.) It was noted that his cervical spine should improve with time. (R.


                                              5
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 6 of 57




917.) Dr. Sinicropi refilled Plaintiff’s oxycodone, morphine, Valium, and Vistaril, but

discussed a taper down with Plaintiff. (R. 917.)

       A follow-up radiology report found that Plaintiff’s cervical alignment appeared

grossly normal. (R. 601, 794.)

       A February 28, 2012, a workability form from Dr. Sinicropi provided that Plaintiff

was to be off work from February 28, 2012 through March 28, 2012. (R. 918.) On the

same date, Dr. Sinicropi opined that while Plaintiff complained of continuing symptoms,

his symptoms had improved and that his “[r]ange of motion is approximately 75% in all

directions. Neurologically, he is intact. No other findings.” (R. 920.) Dr. Sinicropi

noted he wanted Plaintiff to participate in conservative treatment, such physical therapy.

and to continue his medication management. (R. 920.)

       In March 2012, Plaintiff reported stiffness and soreness in his neck with decreased

headaches and it was noted that he was not in any apparent distress. (R. 921.) Plaintiff

asserted that his symptoms were worse with sitting, walking, standing, and that he was

unable to do any of these for more than ten minutes. (R. 921.) His symptoms were better

with a changing of positions. (R. 921.)

       On March 27, 2012, Dr. Sinicropi provided that Plaintiff could not work from

March 27, 2012 through April 24, 2012. (R. 925.) On the same date, it was noted that

Plaintiff was still experiencing unrelenting back pain despite narcotic medications and

was going to undergo medial branch blocks to see if he was a candidate for

radiofrequency neurolysis. (R. 1078.) If this was unhelpful, then a total lumbar




                                             6
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 7 of 57




replacement would be considered. (R. 1078.) Plaintiff underwent a medial branch block

on April 10, 2012. (R. 1223.)

       On April 24, 2012, Dr. Sinicropi provided that Plaintiff could not work from April

24, 2012 through May 22, 2012. (R. 935.) Dr. Sinicropi also noted that the medial

branch blocks did not alleviate pain and suggested a lumbar discography to determine if

he was a candidate for a total disc replacement and L5-S1 segment. (R. 1316.)

       A June 21, 2012 lumbar discogram was normal other than an abnormality of the

disc at L5-Sl. (R. 721-22, 764.) It was noted that Plaintiff was taking both morphine and

oxycodone for pain. (R. 1217.)

       On June 26, 2012, Dr. Sinicropi provided that Plaintiff could not work from June

26, 2012 through September 20, 2012. (R. 949.) On the same date, Dr. Sinicropi noted

that as far as Plaintiff’s cervical spine was concerned, he had undergone an

uncomplicated fusion and was doing “significantly better.” (R. 950.) However, based on

the lumbar discography, the “L5-S I segment appears to be the primary and sole pain

generator associated with his current disability and condition.” (R. 950.) Dr. Sinicropi

recommended a total lumbar disc replacement. (R. 950.) Dr. Sinicropi noted that this

procedure involved a rapid recovery period. (R. 950.)

       On November 12, 2012, orthopedic specialist Paul Wicklund, M.D., conducted an

independent medical examination of Plaintiff. (R. 1450.) Plaintiff reported that his

surgical procedure helped his neck complaints and headaches and that his left arm also

felt better. (R. 1453.) It was noted that the last time he saw Dr. Sinicropi he was

complaining of headaches and numbness in his right arm. (R. 1453.) Plaintiff


                                             7
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 8 of 57




complained that his lower back pain was getting worse. (R. 1453.) The examination

showed pain in the lower back on palpitation and a limited motion, but negative sign on

straight leg raising. (R. 1453.) His neck showed no tenderness or spasm, neurologically

his upper extremities were at normal strength with slight loss of feeling on the tip of his

right thumb. (R. 1453.) He was also positive for right shoulder impingement. (R. 1453.)

The examination of his knee was normal. (R. 1454.) Dr. Wicklund believed that

Plaintiff had a good prognosis. (R. 1454.) Dr. Wicklund noted that Plaintiff sustained a

permanent aggravation to his cervical spine, but opined that “[a]s a result off his anterior

cervical fusion, [Plaintiff] has improved and in my opinion can do light duty work full-

time as long as he does no repetitive extension of his neck.” (R. 1454.)

       On January 22, 2013, Dr. Sinicropi provided a workability form that the Plaintiff

was to be off work from January 1, 2013 until after his back surgery. (R. 953.) On the

same date, Dr. Sinicropi saw Plaintiff for a cervical spine follow-up. (R. 954.) Dr.

Sinicropi opined that Plaintiff has “really done well” after his cervical surgery with

significant decrease in his headaches, but that over the past six months he had noticed an

increase in neck pain, difficulty with his range of motion, with no radiculopathy. (R.

954.) Plaintiff’s physical examination demonstrated that Plaintiff was neurologically

intact with no other significant findings. (R. 953.)

       On February 7, 2013, Dr. Wicklund opined that before Plaintiff underwent any

surgical intervention at the L5-S1 level, he was to participate in a supervised

strengthening and flexibility program for his lumbar spine. (R. 1449.) He saw no

indication that a disc replacement in a 39-year-old would be the first recommendation


                                              8
           CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 9 of 57




made and noted that when Plaintiff was examined by a neurosurgeon on February 1,

2011, he had a completely normal neurological examination of his lower extremities and

lumbar spine. (R. 1449.) Dr. Wicklund also noted that the MRI did not support the

procedure and that the symptoms were all subjective. (R. 1449.)

        A February 18, 2013 CT of Plaintiff’s cervical spine showed mild degenerative

disk space narrowing at C3-4 and C4-5. (R. 814). A bony irregularity and slight lucency

at the C6-C7 disk level with a fixation plate with good alignment was also noted. (R.

814.)

        On February 26, 2013, Dr. Sinicropi provided a workability form providing that

Plaintiff was to be off work from February 26, 2013 through April 9, 2013. (R. 955.) On

the same date, Dr. Sinicropi concluded that the fusion previously performed needed to be

revised from a posterior approach. (R. 958.) Plaintiff’s time off was extended to July 26,

2013, so that Plaintiff could remain off work pending surgery and recovery. (R. 960.)

        On March 26, 2013, Dr. Sinicropi found that Plaintiff had initially done well with

his cervical fusion, but developed pseudoarthritis requiring a posterior decompression

and fusion at the C6-C7 level. (R. 1540.)

        On April 1, 2013, Plaintiff underwent uncomplicated posterior cervical fusion and

decompression at the hands of Dr. Sinicropi due to ongoing neck pain. (R. 621, 629-30,

731-32.) It was noted that after his surgery he was “up and around” and moving on his

own power. (R. 621.) Again, the only limitation upon discharge was “not to do any

heavy bending or lifting.” (R. 621.)




                                             9
            CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 10 of 57




       On April 17, 2013, Plaintiff complained of lower back pain and right lower

extremity numbness. (R. 963.) No neurological changes were noted. (R. 963.) Plaintiff

claimed that Dr. Sinicropi required him to be on eight Oxycodone a day and some MS

Contin because he had “some” lower back complaints. (R. 963.) The importance of

tapering down his narcotics use was discussed and it was recommended that he continue

to avoid heavy frequent lifting, bending, or twisting. (R. 963.)

       On May 14, 2013, Dr. Sinicropi extended Plaintiff’s off worktime from May 14,

2013 through September 30, 2013. (R. 966.) On the same date, Dr. Sinicropi found that

Plaintiff was doing “significantly better” with less frequent headaches. (R. 967.) His

physical examination showed that he was neurologically intact with no other findings.

(R. 967.)

       On June 25, 2013, Plaintiff reported significant discomfort in his lower back and

that his neck was slightly improved. (R. 968.) Plaintiff’s physical examination remained

unchanged and imaging showed a good fusion. (R. 968.) Plaintiff’s medications were

refilled and he was to continue with massage therapy. (R. 968.) Radiology showed a

fusion at C6-C7 and the reminder of the cervical spine as stable. (R. 1570.)

       On August 6, 2013, Plaintiff was seen by Nancy K. Thorvilson, M.D., related to

his lower back pain and with respect to secondary concerns involving neck pain,

headaches, other back pain, arm pain and tingling, as well as leg pain and tingling. (R.

658.) Plaintiff rated his pain a 7 out of 10. (R. 660.) Plaintiff noted that he was not

looking for work, was seeking disability benefits, and took daily one-half mile walks. (R.

659-60.) Dr. Thorvilson noted during Plaintiff’s examination that he moved fairly easily


                                             10
         CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 11 of 57




about the room, had normal upright posture, normal lumbar lordosis and thoracic

kyphosis, a normal gait pattern, and the ability to walk on his heels and toes. (R. 660-

662.) Neurological examination was also normal. (R. 662.) Plaintiff showed normal

strength in his upper extremities and showed normal flexion and extension in the lower

extremities. (R. 661-62.) He only lacked 7 cm of being able to flex the chin to the chest

and was able to normally move his neck to the left and right, while the range of motion

test caused no radicular symptoms in his arms. (R. 661-62). The range of motion of his

back was limited by pain and while movement of the hips was normal, there was

associated pain. (R. 661.) The prognosis for Plaintiff was extremely guarded and it was

recommended that he enroll in an active rehabilitation program. (R. 663-664.) Plaintiff

was encouraged to continue walking as an aerobic exercise. (R. 664.) Plaintiff did not

complete the program, and only attended three sessions, citing insurance issues as the

reason for his noncompletion. (R. 672.)

       On September 20, 2013, Plaintiff saw Dr. Sinicropi for a follow-up, during which

time he reported severe low back pain radiating into the thoracic region, even with

minimal activity, and was awaiting a total lumbar replacement at the L5-S1 segment. (R.

980.) Dr. Sinicropi wanted Plaintiff to engage in high resistance training for his neck and

lower resistance exercises for his lumbar region. (R. 980.)

       On October 21, 2013, Dr. Wicklund performed an independent medical

examination of Plaintiff. Plaintiff represented to Dr. Wicklund that despite his two

cervical fusions, his headaches and the pain across his shoulders had returned, and he

experienced intermittent shooting pain in both arms. (R. 1444.) Plaintiff also


                                            11
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 12 of 57




complained that he still had pain in his right shoulder and occasional pain in his left knee.

(R. 1444.) The physical examination of Plaintiff by Dr. Wicklund showed positive

impingement of the right shoulder with a normal examination of the left shoulder. (R.

1455.) He showed limited motion of his cervical spine. (R. 1455.) The examination of

the lumbar spine also showed limited motion. (R. 1445.) He had no weakness when he

stood on his heels and toes. (R. 1445.) The left knee showed no effusion and his patella

tracked normally. (R. 1445.) The diagnosis for Plaintiff was degenerative disk disease at

the lumbar spine, L5-S1, a post cervical fusion, impingement of the right shoulder and a

normal left knee. (R. 1445.) Dr. Wicklund also opined as follows:

       It is my opinion that [Plaintiff] would have been disabled from work
       following his cervical disk surgery for a period of three months. This would
       be true on both occasions, both after his anterior cervical fusion and after his
       posterior cervical fusion. I see no indication he would have been disabled
       from work because of any complaints of right shoulder pain, thoracic back
       pain, left knee pain or low back pain since October 4, 2011. His disability
       from work after the cervical spine surgery would have been total for three
       months and then he would have been partially disabled for another six weeks
       with restrictions. There would have been no period of total or partial
       disability because of any other body part. It is my opinion that the December
       3, 2010 injury is the substantial contributing factor to his total and partial
       disability with reference to his cervical spine. Currently, [Plaintiff] needs
       restrictions with regard to his cervical spine. He should not do repetitive
       flexion and extension or rotation of his cervical spine while he works. He
       can rotate within the normal range of motion noted on my examination.

(R. 1447.) Dr. Wicklund also found that Plaintiff had reached a maximum medical

improvement with regard to his neck months after his last cervical fusion and reached

maximum medical improvement with regard to any right shoulder complaints, thoracic

spine complaints, left knee complaints, and low back complaints within four months of

the date of his December 2010 injury. (R. 1447.)


                                             12
           CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 13 of 57




         On November 26, 2013, Dr. Sinicropi noted that Plaintiff had solid fusion at C6-

C7, with slight improvement in neck pain but persistent headaches, for which he

prescribed trigger point injections to decrease pain. (R. 780, 981, 999.) He also noted

that Plaintiff had lower back pain with pain radiating into the thoracic spine for which he

was waiting on CT images. (R. 780, 981.) Plaintiff’s off work time was extended

through April 1, 2014 by Dr. Sinicropi. (R. 983.)

         On February 24, 2014, Dr. Wicklund provided a supplemental opinion based on

additional medical records he received. (R. 1472.) According to Dr. Wicklund, no

further treatment of the cervical spine was necessary given the solid fusion based on the

x-rays, and he did not believe that the trigger point injections would help with pain

related to soft tissues and scar tissue. (R. 1473.)

         On March 7, 2014, Dr. Wicklund noted that Plaintiff was taking the following

prescriptions: Valium for anxiety; Oxycodone for pain; Morphine for pain; Butalbital, a

barbiturate; Hydroxyz Pam, an antianxiety medication; and Pantoprazole for ulcers. (R.

1474-75.) Dr. Wicklund opined that he saw no causal connection between these

medications and his cervical spine condition. (R. 1475.) According to Dr. Wicklund,

there was no need for these medications and that Plaintiff’s pain could be managed with

non-narcotic medications. (R. 1475.)

         Plaintiff’s time off was extended from April 1, 2014 through July 1, 2014. (R.

1557.)

         On April 25, 2014, Dr. Sinicropi issued a medical statement questionnaire

regarding Plaintiff. Dr. Sinicropi opined that Plaintiff was disabled at least until July 1,


                                              13
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 14 of 57




2014. (R. 1292.) He also opined that Plaintiff could walk or stand a total of two hours

out of an eight-hour workday with a change of position. (R. 1293.) It was noted that

Plaintiff could stand 30 minutes, walk 15 minutes, and then change position to relieve

pain. (R. 1293.) Dr. Sinicropi believed that Plaintiff would need to be allowed to lie

down as needed to relieve pain. (R. 1294.) Dr. Sinicropi went on to opine that Plaintiff

could only occasionally lift 1-5 pounds with no heavier weights allowed; could never

balance, flex his neck, rotate his neck, reach with his hands; and rarely could handle or

use fingering using his hands. (R. 1295.) Plaintiff did not need any assistive device to

walk or stand. (R. 1296.) According to Dr. Sinicropi, Plaintiff was likely to be absent

from work more than three days per month. (R. 1296.)

       On June 2, 2014, Plaintiff underwent a CT scan for the cervical region related to

his pain. (R. 987.) There was some suspicion of early screw loosening with no hardware

movement. (R. 987.) Otherwise the CT scan showed mild degenerative changes with no

evidence of significant spinal canal or neural foraminal stenosis. (R. 987-88.) Dr.

Sinicropi noted that screw loosening was expected. (R. 989.)

       On June 10, 2014, Plaintiff saw Dr. Sinicropi regarding his back pain. (R. 991.)

Dr. Sinicropi noted the loosening screws as part of his cervical fusion and that he needed

to be careful with bending, twisting, and lifting. (R. 991.) His physical examination

showed no new findings. (R. 991.) Dr. Sinicropi noted that medication management was

needed with respect to his cervical and lumbar issues. (R. 991.)

       On December 19, 2014, Dr. Sinicropi opined that foraminal stenosis was




                                            14
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 15 of 57




significantly improved on the updated CT scan. (R. 1531.) Plaintiff asserted that he was

still symptomatic, but that his medications helped. (R. 1531.) Plaintiff was to continue

with his medication management and report back in three months for dosing instructions

and to have him undergo an updated CT scan. (R. 1531.) Plaintiff’s off work time was

also extended from December 19, 2014 through March 6, 2015. (R. 1554.)

       On March 10, 2015, Dr. Sinicropi found that an updated CT scan of the cervical

region showed “significant evidence of progressive healing” with some area of solid

fusion in a narrow area. (R. 1254, 1564.) Dr. Sinicropi did not believe that Plaintiff

needed revision surgery for his cervical spine. (R. 1254.) The plan was a medication

weaning protocol and trigger point injections. (R. 1254.) Work restrictions were

continued. (R. 1254.)

       On May 8, 2015, Plaintiff underwent needle point injections of steroids into

painful postoperative regions, scar tissue, and myofascial trigger points. (R. 1246.)

Partial relief was provided, but it was not complete. (R. 1246.) He also had some

generalized “tightness through both sides in the trapezius and he tends to get a pulling

sensation that can produce some bilateral arm discomfort and what that may be doing is

elevating the first rib so that there is some pressure against the brachial plexus within the

thoracic outlet.” (R. 1247.) Pending a recheck, it was recommended that he engage in

massage and to alternate between ice and heat. (R. 1247.) Plaintiff’s medications during

this period included, but were not limited to, morphine and oxycodone. (R. 1261.)




                                             15
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 16 of 57




       On June 19, 2015, Plaintiff underwent trigger point injections to deal with his

continued neck pain. (R. 1270.) Muscle tension had been relieved, but subjectively

Plaintiff provided that the pain was not different. (R. 1270.)

       On May 26, 2015, Plaintiff reported that despite the medication taper, his pain was

staying about the same or “creeping” back up slightly. (R. 1528.) Plaintiff had full range

of motion of his neck, which was supple. (R. 1528.) Lyrica medication was added for

neuropathic pain and his medication taper was otherwise to continue. (R. 1529.) On the

same date, it was noted that Plaintiff was to be off work until August 26, 2015, which

was extended from his time off from March 10 through June 10, 2015. (R. 1552-53.)

       On July 6, 2015, Plaintiff was seen for a follow-up for his trigger point injections.

(R. 1526.) Plaintiff claimed some numbness from the injections, but no lasting relief. (R.

1526.) It had been noted that he was weaning off oxycodone, but that his symptoms were

starting to rise a little bit even with the use of Lyrica. (R. 1526.) Plaintiff’s Lyrica

dosage was increased. (R. 1527.) Plaintiff was in a mild amount of discomfort, but

showed a normal neurological examination, except for a little thumb numbness, and

normal upper extremity motors. (R. 1526.)

       On August 3, 2015, Plaintiff sought the possibility of using spinal cord stimulator

technology for peripheral nerve damage to treat his arm pain and headaches. (R. 1298.)

Plaintiff claimed that the trigger point injections had only provided marginal long-term

benefit. (R. 1298.) Dr. Wicklund did not believe that the stimulator would help with

Plaintiff’s complaints of pain, given his medications, and on the basis that his cervical

fusion appeared solid. (R. 1477.)


                                              16
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 17 of 57




       On February 19, 2016, Plaintiff was seen for pain primarily centered around his

neck with radiation into the arm and headaches. (R. 1649.) Plaintiff was taking several

medications, including morphine and oxycodone. (R. 1650.) Plaintiff asserted that

butalbital and caffeine combination has helped with the frequency and intensity of his

headaches. (R. 1649-50.) The examination of Plaintiff showed that he had no active

arthritis, no gross motor weakness, and a normal gait. (R. 1652.) The motor examination

for the upper and lower extremities was normal. (R. 1652.) With respect to range of

motion, his cervical range was reduced by about 40-50% in all directions with probably

over 60% reduction in range of motion in neck extension. (R. 1652.) Lumbar range of

motion was reduced by approximately 25% in forward flexion and by about 40% to back

extension and side bending. (R. 1652.) The assessment was a failed back surgery with

ongoing neck pain with an adequate fusion at C6-7, a need for ongoing medical

management of pain, low back pain of unclear etiology, and a sleep disturbance

secondary to chronic pain. (R. 1652-53.) Discussion of using opioids to control pain was

discussed and an opioid trial was initiated. (R. 1653.) Plaintiff was characterized a low

risk for opioid abuse. (R. 1653.)

       On March 1, 2016, Plaintiff filled out a daily activities questionnaire. (R. 444-51.)

Plaintiff represented that his typical daily activities on good days involved taking short

trips and doing some minor housework. (R. 445.) He was able to walk half a mile before

needing to stop and rest. (R. 449.) On bad days he just sat, stood, and walked around for

short periods. (R. 445.) Plaintiff claimed he only slept for one to two hours a night

because of his pain. (R. 445). He also claimed that sometimes he needed help with


                                             17
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 18 of 57




dressing, bathing, and using the toilet. (R. 445.) He was able to prepare meals. (R. 446.)

He represented that he was able to mow his lawn but needed to take several small breaks.

(R. 446.) He was also able to use the snowblower for snow removal. (R. 446.) Plaintiff

noted that he could walk, drive, and ride in a car to get around, and represented that he

tried to get out daily. (R. 447.) Plaintiff also shopped in stores, by the phone, and via the

computer. (R. 447.) In addition, Plaintiff claimed that he talked on the phone, emailed,

and visited family and friends on a daily to weekly basis and that he regularly went to

family and friends’ houses. (R. 448.) Plaintiff asserted that he had a five-pound weight

restriction. (R. 449.) He was limited as to squatting, bending, reaching, kneeling, and

grasping. (R. 449.) He claimed he could walk half a mile before needing rest, stand for

10-30 minutes, and sit for half an hour. (R. 449.) Plaintiff noted that he was able to

handle stress very well, noting that he did have financial stress. (R. 450.) Plaintiff

further represented that his medications did not cause him any side effects. (R. 451.)

       On March 18, 2016, Plaintiff had a follow-up with Mark Janiga, M.D., during

which Plaintiff reported moderate improvements with pain medication management,

approximately a 35% improvement, with no sedation or any evident intoxication or

reduced concentration. (R. 1702, 1704.) Plaintiff’s gait was normal upon examination

and there was no reduction in reflexes. (R. 1704-05.) Dr. Janiga characterized Plaintiff’s

functioning as improved. (R. 1705.)

       On March 24, 2016, Plaintiff underwent an independent medical examination by

Matthew Monsein, M.D. (R. 1662.) Plaintiff was not in distress and had some

nonspecific tenderness over the cervical and paralumbar regions, mild restriction in


                                             18
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 19 of 57




cervical range of motion, and was somewhat restricted as to his lumbar region. (R.

1666.) Plaintiff’s gait was normal, as was his straight leg raising. (R. 1665.) However,

Dr. Monsein did not believe the decreased range of motion was truly an objective finding

in light of guarding behaviors. (R 1674.) Plaintiff also showed no weakness in the upper

extremities. (R. 1665.) Dr. Monsein recommended a complete taper off morphine and

oxycodone as they could result in pain. (R 1676.) He noted an absence of attempts to

utilize behavioral or cognitive approaches to manage chronic pain and a noncompliant

course of physical therapy. (R. 1673-74.) Dr. Monsein believed that the objective

findings for Plaintiff’s claimed pain were minimal, further noting that his neurological

examinations had always been unremarkable. (R. 1674.) Dr. Monsein opined that one

could argue that the decreased range of motion found in the record was not an objective

finding, but was a consistent finding throughout the examinations performed on Plaintiff.

(R. 1674.) The primary finding was guarding with a decreased cervical range and that

any limitation on improvement was due to Plaintiff’s subjective complaints. (R. 1674.)

Instead of medications, Dr. Monsein recommended a cognitive behavioral approach to

Plaintiff’s pain, but noted that “that all concerned parties realize that the purpose of this

type of program would not to be ‘lessen his pain,’ but rather to improve functional

activity levels in spite of his subjective experience of chronic pain.” (R. 1676.)

       On April 22, 2016, Dr. Janiga reported that Plaintiff was doing “okay” with

moderate improvements on medication, but was having a hard time sleeping. (R. 1707.)

Plaintiff’s gait was normal upon examination and there was no reduction in reflexes. (R.

1710.) On May 16, 2016, Plaintiff reported moderate improvement on pain medications


                                              19
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 20 of 57




with no shooting pain. (R. 1712.) On June 20, 2016, Plaintiff reported to Dr. Janiga that

he was doing well with sustained functional improvements on pain medications, but

reported headaches for unknown reasons. (R. 1718.) It was noted that Plaintiff never had

a neurological workup. (R. 1718.) Plaintiff still complained about only sleeping two

hours per night. (R. 1722.) On July 19, 2016, Plaintiff complained of more neck pain.

(R. 1724.) On July 25, 2016, Dr. Janiga noted an improvement in pain control. (R.

1729.) Plaintiff had a normal gait and claimed tenderness upon palpitation of the cervical

muscles. (R. 1728.) Again, on August 18, 2016, Plaintiff reported that he was doing

“okay” with moderate improvement in function as a result of the prescribed medications.

(R. 1743.) Plaintiff was not sure about the effectiveness of the cervical medial branch

blocks. (R. 1743.)

       On May 8, 2016, a state agency physician, Charles Grant, M.D., opined that

Plaintiff had an RFC to occasionally lift and carry 20 pounds and frequently lift and carry

10 pounds. (R. 77.) In addition, Dr. Grant believed that Plaintiff could stand or walk

with normal breaks for a total of 6 hours per work day and sit 6 hours per work day. (R.

77.) Plaintiff had an unlimited ability as to push and/or pull activities other than for

lifting and carrying. (R. 95-96.) On reconsideration, Gregory H. Salmi, M.D. came up

with a similar RFC for Plaintiff. (R. 95-96.)

       An October 2016 cervical spine MRI and CT showed normal alignment, solid-

appearing fusion, and no more than mild to moderate foraminal narrowing with no

evidence of stenosis, cord compression, or signal abnormality, and mild degenerative

changes. (R. 1815-17.)


                                             20
         CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 21 of 57




       At the hearing before the ALJ, the Medical Expert (“ME”) testified in relevant part

as follows:

       Sure. Well, this gentleman has disc disease involving the cervical spine,
       which has been treated with a fusion and that failed to immobilize the C6, 7.
       So, they had to go back a year later in 2015 to tighten it up. As far as I’m
       aware, it’s a stable fusion now and there is no clear evidence on the MRI of
       the cervical spine that there is any nerve root compression. And I didn’t see
       any electrical studies in the upper extremities to show that there was any
       electrical abnormality or evidence of radiculopathy. The lower back, there
       was an MRI done. I have written 3/11, I’m not sure if it was 3/11/15, ‘16
       But it showed a herniation without stenosis or nerve root compression at
       L5/Sl. But the patient does have radiculopathy.

       Now, the problem with radiculopathy is unless there is clear evidence of loss
       of reflex or change of reflex or atrophy of muscles in the area which is
       affected, one can confirm that clinically and that’s where electrical studies
       are very useful. So, it would be -- I didn’t see, unless I missed it in some of
       the earlier files, that there was an MRI of the upper or lower extremities,
       which would certainly give us definite proof as to whether there is or is not
       nerve root compression.

       Certainly, I didn’t see that. I looked in detail in 32-F, which is an extensive
       review I presume by an orthopedic surgeon, though, it doesn’t say that. It’s
       an independent medical examination done on 3/16/16. It doesn’t have a
       really satisfactory physical examination, which is on Page 4. But he sees no
       weakness in the upper extremities and some restriction in the mobility of the
       lower spine, but no straight leg raising positivity or any other neurological
       abnormalities.

       So, he didn’t find any clear evidence of nerve root-problems secondary to
       nerve root compression. He also reviewed the medicines that the claimant
       has been on and he questioned, as I often do, if narcotics are used to help the
       patient, if they don’t help him to restore them to a more normal capacity such
       that they can do normal activities and perhaps work, is it really fruitful to
       continue them. Certainly, they are habit forming.

       So, this doctor was suggesting tapering narcotics, trying some other means
       of controlling the pain. And certainly, the objective evidence, on the imaging
       and clinically, are not very convincing that there is a significant neurologic
       consequence of nerve root compression. So, that the treatment is perhaps
       very strong for something that shouldn’t require that much. One can never


                                             21
   CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 22 of 57




measure how much pain that patient is suffering from, but one looks for
objective evidence of pathology.

And when it comes to the spine, that would be reflex changes, sensory
changes, atrophy of muscles, objective ambulatory disturbances. And when
it’s difficult to judge from-- clinically, electrical studies are very helpful as
they clearly show that there is damage to cervical and/or lumbar nerves, that
gives more validity to what sometimes can be difficult to evaluate clinically.

And I didn’t see any of those studies done. So, we have to depend upon what
the claimant tells us in terms of his functional capacity since we cannot
objectively measure what he’s able to do. But the few examinations I’ve
seen have not shown, for the lower back, straight leg raising being positive
or any changes in reflexes. And the upper extremities pretty much the same.

And the MRI, the most recent MRI of the cervical spine, does not
conclusively show that there is nerve root compression. Then, there might
be some canal stenosis, but no nerve root compression. And if it’s a question,
then, electrical studies can answer that. So, I -- in terms of what the patient
says he is functionally capable of, that would be difficult to – that would be
difficult for me to determine what he can do. It sounds like he’s almost at
sedentary.

I would think, if he could do light work, I mean, he would have to be on his
feet for two to four hours in an eight-hour day. And I didn’t understand how
he couldn’t stand for 30 minutes, but he could walk for I think he said half a
mile. But generally, walking would be more painful than just standing still.
In any event, without any confirmatory evidence about the degree of severity
of the nerve root impingements, I would put him into a category of light
work.

And he certainly is de-conditioned because he has not been working for a
period of time. And that would mean -- no. I think he said he couldn’t lift
more than five pounds. That’s mind boggling. I would think, with the
objective evidence we have, he should be capable of lifting ten pounds
frequently, lifting and carrying 20 pounds occasionally.

We have no evidence of significant low back pathology. If he had significant
lumbosacral disease, then, lifting something 20 pounds worth would put
pressure on the nerves and the affected area where there is nerve root
impingement. But we have no evidence of that objectively and we have no
electrical studies to confirm that there is any problem with the lumbosacral
spine.


                                       22
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 23 of 57




      So, I don’t see why he would not be able to tolerate that and to be on his feet
      for three or four hours and sitting for six to eight hours. Climbing ramps and
      stairs I think could be done occasionally. Climbing ladders and scaffolds,
      no, he’s on narcotics, on Lyrica, Baclofen, all things which could impair his
      coordination and balance.

      In terms of stooping, kneeling, crouching, I think that could be done
      occasionally, maybe more often, but I’m going by what his complaints are,
      not by the objective evidence. And crawling I would say never particularly
      with -- keep in mind that he did have cervical surgery. In terms of the
      extremities, I think he should be able to frequently reach from waist to chest
      and above to the shoulders occasionally.

      But part of that is simply because he’s de-conditioned and repeated frequent
      lifting of the arms that high might be too strenuous. I didn’t mention pushing
      and pulling, I think he could have limited pushing and pulling with the upper
      and lower extremities, again, limitations largely from de-conditioning. In
      terms of handling, fingering, and feeling, I would see no limitations. There’s
      no evidence that he has any peripheral neuropathy.

(R. 47-51.)

      On examination by Plaintiff’s attorney, the ME noted Plaintiff’s chronic pain, but

concluded that there were no objective findings to support the level of pain claimed. (R.

54-57.)

      The ALJ then provided the Vocational Expert (“VE”) with the following

hypothetical person:

      Let’s assume the person is limited to sedentary level work activity, a sitdown
      job; would be limited to only occasional use of ramps and stairs. The person
      would not be able to work at a job that involved ladders or ropes or scaffolds;
      only occasional stooping or kneeling or crouching. The person would never
      be able to work at a job that involved crawling.

      The person would not be able to work at unprotected heights or dangerous
      exposed moving machinery. The person would only be able to occasionally
      reach above the shoulders; only occasional pushing and pulling.



                                            23
           CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 24 of 57




(R. 58.)

       Based on this hypothetical, the VE, using as a guide the Dictionary of

Occupational Titles (“DOT”), opined that while the hypothetical individual could not

perform Plaintiff’s past work as a truck driver, the hypothetical person could perform

other work existing in significant numbers in the national economy, including as an

information clerk (DOT 237.367-022), bonder (DOT 726.685-066), and optical

assembler (DOT 713.687-018). (R. 58-59.) The VE also opined that person who came in

late, left early, or missed more than two days per months consistently could not perform

these jobs. (R. 59.) A person that was not on-task for more that 10 percent of the day

could also not perform this work. (R. 59-60.)

                              III.   LEGAL STANDARD

       Judicial review of the Commissioner’s denial of benefits is limited to determining

whether substantial evidence on the record as a whole supports the decision, 42 U.S.C. §

405(g), or if the ALJ’s decision resulted from an error of law. Nash v. Comm’r, Soc. Sec.

Administration, 907 F.3d 1086, 1089 (8th Cir. 2018) (citing 42 U.S.C. § 405(g);

Chismarich v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018)). “Substantial evidence is less

than a preponderance, but enough that a reasonable mind would find it adequate to

support the Commissioner’s conclusions.” Id. (quoting Travis v. Astrue, 477 F.3d 1037,

1040 (8th Cir. 2007)). The Court “considers evidence that detracts from the

Commissioner’s decision as well as evidence that supports it.” Id. As the Supreme

Court recently explained:




                                            24
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 25 of 57




       The phrase “substantial evidence” is a “term of art” used throughout
       administrative law to describe how courts are to review agency factfinding.
       Under the substantial-evidence standard, a court looks to an existing
       administrative record and asks whether it contains sufficient evidence to
       support the agency’s factual determinations. And whatever the meaning of
       “substantial” in other contexts, the threshold for such evidentiary
       sufficiency is not high. Substantial evidence . . . is more than a mere scintilla.
       It means—and means only—such relevant evidence as a reasonable mind
       might accept as adequate to support a conclusion.

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

       “In order to receive disability insurance benefits, an applicant must establish that

she was disabled before the expiration of her insured status.” See Pyland v. Apfel, 149

F.3d 873, 876–77 (8th Cir. 1998); see also 42 U.S.C. 416(i)(3); 20 C.F.R. § 404.130;

Rasmussen v. Shalala, 16 F.3d 1228 (8th Cir. 1994) (“To qualify for disability benefits,

Rasmussen had to prove that, on or before the expiration of his insured status, he was

unable to engage in substantial gainful activity due to a medically determinable physical

or mental impairment which was expected to last for at least twelve months or result in

death.”) (citation omitted). A non-disabling condition, which later develops into a

disabling condition after the expiration of a claimant’s insured status, cannot be the basis

for an award of disability benefits under Title II. See Thomas v. Sullivan, 928 F.2d 255,

260-61 (8th Cir. 1991). It is not enough that the impairments existed before the date a

claimant’s insured status expired; the impairments must have been disabling at that time.

See 20 C.F.R. § 404.131(a). Evidence of a disability subsequent to the expiration of

one’s insured status can be relevant, however, in helping to elucidate a medical condition

during the time for which benefits might be rewarded. See Pyland, 149 F.3d at 877

(citing Fowler v. Bowen, 866 F.2d 249, 252 (8th Cir. 1989)).


                                               25
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 26 of 57




       Plaintiff was insured through December 31, 2016 (R. 25); therefore, he must show

that his disability began before the end of his insurance period, and existed for twelve

continuous months to receive benefits. See 42 U.S.C. §§ 423(a)(1)(A), (c)(1)(B),

(d)(1)(A); 20 C.F.R. §§ 404.101(a), 404.131(a).

                                   IV.    DISCUSSION

       Plaintiff makes several challenges to the ALJ’s determination as part of his Motion

for Summary Judgment for the period he was insured. First, Plaintiff argues that the ALJ

erred in finding that the only severe impairments he suffered from were degenerative disc

disease; headaches; and degenerative joint disease. (Dkt. 1-1 at 1-2; Dkt. 17 at 4.)

Second, Plaintiff argues the ALJ erred by not giving sufficient weight to his treating

provider and instead giving weight to biased independent medical experts who are not

doctors and are paid by the Government or an insurance company, which also involved

short examinations. (Dkt. 1-1 at 2-3, 5, 6, 8, 9, 11; Dkt. 17 at 3.) Third, Plaintiff argues

that the ALJ failed to give proper weight to his subjective complaints, including his pain

and headaches. (Dkt. 1-1 at 3, 7; Dkt. 17 at 4.) Fourth, Plaintiff challenges the ALJ’s

reliance on the neurology report from Dr. Bajwa on the grounds that no neurological

examination ever took place, and otherwise sought to explain other medical notes in the

record that he asserted are incomplete or otherwise should be corrected. (Dkt. 1-1 at 4, 5,

6, 7-8, 11.) Fifth, Plaintiff challenges the RFC assigned to him by the ALJ. (Dkt. 1-1 at

3, 12; Dkt. 17 at 2-4.) Sixth, Plaintiff argues that the ALJ discriminated against him

based on his age. (Dkt. 1-1 at 11; Dkt 17 at 3, 4.) Seventh, Plaintiff challenges the

hypothetical provided to the VE on the ground that it did not adequately address his


                                             26
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 27 of 57




limitations and asserts that the ALJ ignored the fact that the VE stated that none of the

jobs listed allowed the level of absences or the necessary accommodations for being able

to perform the positions. (Dkt. 1-1 at 11-12; Dkt. 17 at 3, 4.) Eighth, Plaintiff argued

that the “DOT book is OUTDATED and the jobs were never proven to actually exist by

the VE nor the ALJ” and that he did not have the proper training for these jobs. (Dkt. 17

at 3, 4.) In addition, Plaintiff attached two additional years of medical records for this

Court’s consideration. (Dkt. 17 at 4; Dkt. 19.) The Court addresses each of these

arguments. 3

A.     New Evidence and Challenges to the Existing Record

       Plaintiff seeks to add 70 pages of new documents to the record and challenges the

content of a number of the medical records already in the record. (Dkt. 19.) The

documents he seeks to add are dated from 2018 through 2020. (Id.) The Eighth Circuit

has concluded that a district court’s consideration of evidence outside of the

record before Commissioner is generally precluded; remand is warranted only upon

showing that new evidence is material, i.e., non-cumulative, relevant, and probative of

claimant’s condition for the time period for which benefits were denied. See Jones v.

Callahan, 122 F.3d 1148, 1154 (8th Cir. 1997); see also 42 U.S.C. § 405(g). In addition,

a claimant seeking to add the new evidence must demonstrate good cause for not having

incorporated the new evidence into the administrative record. See Hinchey v. Shalala, 29



3
       Plaintiff made also made a number of arguments not related to the period he was
insured or otherwise relevant to this Court’s review of the five-step process as they are
without merit, or are otherwise subsumed within the above categories of arguments.

                                             27
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 28 of 57




F.3d 428, 432-33 (8th Cir. 1994) (citation omitted) (finding that good cause is lacking

where claimant could have obtained evidence before the administrative record was

closed). Here, Plaintiff himself did not submit this evidence to the Appeals Council

along with his request for review of the ALJ’s decision, even after the Appeals Council

granted him two extensions of time to submit additional evidence as part of his request

for review. (R. 6-8, 215-226, 254-255.) The Appeals Council issued its decision in July

2019, and Plaintiff has provided no reason why documents before this period could not

have been provided to the Appeals Council. In addition, Plaintiff has not explained why

he could not have brought any competent evidence other than his own assertions

challenging the veracity of the existing medical records to the ALJ or the Appeals

Council. Moreover, Plaintiff has provided no basis as to why documents generated well

after the last date of insured in 2016 are relevant to a finding of disability in this case.

For all of these reasons, Plaintiff’s attempt to supplement the record is rejected.

B.     The ALJ’s Decision with Respect to Plaintiff’s Severe Impairments During
       the Period Insured.

       Plaintiff argues that, had the Commissioner reviewed his complete file, he would

have found more than three severe impairments. (Dkt. 1-1 at 1.) Plaintiff asserted that

the medical record supports the following conditions and impairments:

       [B]ack, neck, shoulder, elbow, knee, anxiety disorder, depression, arthritis,
       high blood pressure, slight obesity, opioid dependence, insomnia
       gastroesophageal reflux disease, cervical spondylosis, cervical post
       Laminectomy syndrome, cervical radiculopathy, cervicogenic headache,
       muscle spasms of head, chronic pain, chronic headaches (migraines),
       degenerative disc disease, other spinal diseases that I cannot recall the
       terminology for, but they are listed in medical records, ruptured disc, and
       numerous other limitations as documented in all of my weight restrictions


                                               28
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 29 of 57




       and restrictions limiting me to very little or no doing of things but not limited
       to lifting, carrying, reaching, bending, squatting, kneeling, grasping, being
       on elevated heights, walking, sitting, lying down, and others.

(Dkt. 17 at 4.) As stated previously, the ALJ concluded as follows with respect to severe

impairments:

       The undersigned finds all impairments other than those enumerated above,
       alleged and found in the record, are non-severe or not medically determinable
       as they have been responsive to treatment, cause no more than minimal
       vocationally relevant limitations, have not lasted or are not expected to result
       in more than minimal work-related restriction for a continuous period of at
       least 12 months, are not expected to result in death, and/or have not been
       properly diagnosed by an acceptable medical source as defined in the
       Regulations (20 CFR 404.1502, 404.1509, 404.1521 and 404.1522(a)). The
       state agency finds anxiety is a nonsevere impairment. A May 17, 2016
       consultative examination with John O’Regen, Ph.D., showed evidence of
       stress related to chronic pain and financial difficulties, but no signs of a
       psychiatric illness. (Exhibit 33F). A review of evidence shows no good
       workup and/ or treatment of mental health issues.

(R. 16-17.)

       At Step Two of the sequential analysis, the ALJ is required to determine whether a

claimant’s impairments are severe. See 20 C.F.R. § 404.1520(c). At step two, the

claimant must show he has an impairment or combination of impairments that

significantly limits his ability to work in most jobs. See Bowen v. Yuckert, 482 U.S. 137,

146 (1987) (quoting 20 C.F.R. §§ 404.1520(c), 404.1521(b)). To rise to the level of

“severe,” the impairment must have lasted or be expected to last for a continuous period

of at least 12 months. See 20 C.F.R. § 404.1509. A claimant’s “age, education, and work

experience” are not relevant to the step two inquiry. See 20 C.F.R. § 404.1520(c).

Instead, “medical evidence alone is evaluated in order to assess the effects of the

impairment(s) on ability to do basic work activities.” SSR 85-28, 1985 WL 56856, at *4


                                              29
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 30 of 57




(S.S.A. 1985). While “severity is not an onerous requirement for the claimant to meet . . .

it is also not a toothless standard.” Wright v. Colvin, 789 F.3d 847, 855 (8th Cir. 2015)

(citations omitted). An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to

do basic work activities. See Bowen, 482 U.S. at 153. If the impairment would have no

more than a minimal effect on the claimant’s ability to work, then it does not satisfy the

requirement of step two. See Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007)

(citations omitted). Further, “[t]o support the award of disability benefits, a disease must

have progressed from latency to a level constituting severe impairment as defined under

Title II before the expiration of the insured period.” List v. Apfel, 169 F.3d 1148, 1149

(8th Cir. 1999) (emphasis added) (citing McClain v. Bowen, 848 F.2d 892, 894 (8th Cir.

1988)).

       As starting point, it is important to note that the burden is on Plaintiff to establish

the severity of his impairments. See Mistelle S. v. Saul, No. 19-CV-01153 (SRN/HB),

2020 WL 3405437, at *3 (D. Minn. June 2, 2020), R.&R. adopted, 2020 WL 3402432 (D.

Minn. June 19, 2020). Plaintiff fails to provide any citation in the over 1900-page record

to support his myriad of claimed severe impairments, and the Court has no duty to search

the record for that support. See Breidenich v. Saul, No. CV 19-11074, 2020 WL

5521409, at *3 (E.D. Mich. Aug. 24, 2020), R.&R. adopted sub nom., 2020 WL 5514195

(E.D. Mich. Sept. 14, 2020); see also ASARCO, LLC v. Union Pac. R. R. Co., 762 F.3d

744, 753 (8th Cir. 2014) (“Judges are not like pigs, hunting for truffles buried in briefs or




                                              30
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 31 of 57




the record.” (internal quotation marks omitted)). On this basis alone, the Court rejects

Plaintiff’s argument at Step Two.

       Moreover, based on what the Court can discern based on Plaintiff’s pro se

arguments and the available record, the Court finds no remandable error at Step Two.

       With respect to Plaintiff’s assertion that his migraines should have been

considered a severe impairment, the Court notes that the record does not set forth a

diagnosis of migraines during the period Plaintiff was insured. While there was mention

of medication for use with severe migraines (R. 1906), there is no corresponding

diagnoses outside of his assertion of headaches, and on two occasions in 2015, Plaintiff

noted that he was not suffering from migraines. (R. 1262, 1284.) Similarly, there is no

diagnosis that this Court can find with respect to obesity in the record during the period

that Plaintiff was insured or as to his claimed head muscle spasms (with an onset date of

March 2017 (R. 1761)). As to Plaintiff’s claim of arthritis, substantial evidence supports

a finding that he did not experience severe active arthritis during the relevant period.

(See, e.g., R. 1652, 1699.)

       In addition, Plaintiff complained that the ALJ did not consider his elbows,

however, the Court can discern no such impairment from the available record. Indeed,

the only pertinent records that the Court could find mentioned that in August 2013,

Plaintiff’s elbow flexion and extension were normal bilaterally. (R. 661, 676.)

       Plaintiff also asserts ankle problems arising out of a motorcycle accident. (Dkt. 1-

1 at 10.) However, there are simply no documents in the record supporting a severe

impairment to Plaintiff’s ankles during the period he was insured. In March 2011,


                                            31
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 32 of 57




Plaintiff’s ankles had a full and painless range of motion. (R. 872.) In August 2013 it

was reported that the flexion of Plaintiff’s ankles was normal. (R. 661.) Further, in

October 2013, it was also noted that Plaintiff’s ankle reflexes were symmetric. (R. 1445.)

       It is also important to note that a diagnosis alone is insufficient to establish a

severe impairment at Step Two. See Mistelle S., 2020 WL 3405437, at *3 (citations

omitted). While the record contains mentions of acid reflex (see, e.g., R. 659), the record

shows no esophagitis (R. 1773), and in any event Plaintiff has not set forth how this kept

him from doing basic work activities. Likewise, while there is no dispute that Plaintiff

suffered from high blood pressure (see, e.g., R. 1257, 1527, 1652) there is no indication

of any treatment sought for this condition or any medication used to control this

condition, or how it impeded his ability to doing any work activities. See Estes v.

Barnhart, 275 F.3d 722, 725 (8th Cir. 2002) (“An impairment which can be controlled by

treatment or medication is not considered disabling.”). Moreover, there is no indication

of any organ damage caused by his blood pressure. See Murphy v. Sullivan, 953 F.2d

383, 386 (8th Cir. 1992) (“Finally, the claimant’s high blood pressure, which registered

170/90 at its highest recorded point, fails to rise above the moderate level. Such a

reading, even without medication, ‘does not qualify as a severe impairment under the

Secretary’s regulations, because it has not resulted in any end organ damage (i.e., to the

heart, eye, brain, or kidney).’”) (quoting Brown v. Heckler, 767 F.2d 451, 453 (8th Cir.

1985). As to his sleep deprivation, while Plaintiff reported not being able to sleep, he

traditionally did not need a lot of sleep, and he has not identified any support in the




                                              32
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 33 of 57




record demonstrating how this impeded his ability to engage in basic work activities. (R.

1679-80.)

       With respect to Plaintiff’s claims of depression and anxiety, Plaintiff argues that

the fact that the Commissioner had him examined related to his mental health is proof

that these conditions amount to a severe impairment. (Dkt. 1-1 at 2.) As part of an

assessment checklist, Plaintiff self-reported varying levels of anxiety or depression, albeit

it is unclear which condition he was referring to, where his reports ranged from not

suffering from the condition(s), as well as to being slightly, moderately or severely

impacted by the condition(s). (See, e.g., R. 975, 1006, 1025, 1047, 1056, 1257, 1262,

1277, 1284, 1512, 1605.) While it was noted in 2014 that Plaintiff’s medications

included Valium for anxiety and Hydroxyz Pam, Dr. Wicklund opined that there was no

need for anti-anxiety medications. (R. 1474-75.) Indeed, the Court can discern no

diagnosis of anxiety or depression in the record during the relevant period. In January

2015, Dr. Janiga noted that Plaintiff had no overt depression or anxiety and that as a part

of his medical history he denied a history of generalized anxiety or a history of moderate

or severe depression. (R. 1649-95.) In his evaluation with Dr. O’Regan, Plaintiff

represented that he was depressed and that he had some anxiety due to financial

difficulties, but that he tried to stay positive. (R. 1680.) His examination showed no

signs of psychiatric illness, with some distress due to chronic pain and financial

difficulties, and his prognosis was good. (R. 1684.) Further, in 2016, Plaintiff reported

no history of depression or anxiety. (See, e.g., R. 1696, 1727, 1742, 1746.) In sum,




                                             33
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 34 of 57




substantial evidence in the record supports the ALJ’s decision not to assess Plaintiff with

anxiety or depression as a severe impairment.

       With respect to Plaintiff’s claims of chronic opioid dependence, while there was

an assertion of dependence with an onset date of March 14, 2017, after the insured period

(R. 1757), and no dispute as to his use of opioid pain medications, the record shows there

was no opioid intoxication (see, e.g., R. 1704, 1711, 1723, 1728, 1899), and Plaintiff

himself asserted that his medications did not affect his ability to engage in daily

activities, as they caused him no side effects (R. 451).

       As to Plaintiff’s knee problems, there is no dispute that he had surgery in 1999 for

a meniscus tear in his knee. (R. 763.) A November 2001 orthopedic record showed that

Plaintiff reported full resolution of the right knee and x-rays of the knees were

unremarkable. (R. 832-833, 1201-1202.) Plaintiff only reported “some pain” in both

knees as of August 6, 2013, but was able to stand and walk without difficulty, and his

knee flexion and extension were normal bilaterally. (R. 659-661.) An examination of his

knees on October 28, 2013 was normal despite his complaint of pain. (R. 1443-47.) In

March 2014, it was noted that there was no permanent injury to his knee. (R. 1474.) In

sum, the Court finds that substantial evidence supports the finding by the ALJ not to

assess a condition relating to his knees as a severe impairment.

       As to Plaintiff’s claimed back issues, shoulder impairment, cervical spondylosis,

cervical post Laminectomy syndrome, cervical radiculopathy, cervicogenic headache,

and chronic pain, the Court finds that the cervical spondylosis, cervical post

Laminectomy syndrome, cervical radiculopathy, cervicogenic headache can be subsumed


                                             34
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 35 of 57




within the degenerative disc disease, headaches and the degenerative joint diseases

identified by the ALJ at Step Two as severe impairments. (R. 16.) Even to the extent

that they are not subsumed within these impairments, to the extent that these conditions,

as well as his claimed shoulder impairment and chronic pain, should have been

characterized as severe impairments, this would not end the analysis, as the Court would

need to determine whether such an error is harmless. In Nicola v. Astrue, 480 F.3d 885

(8th Cir. 2007), the plaintiff contended that she was disabled, in part, due to borderline

intellectual functioning. Id. at 886. On appeal, the claimant “assert[ed] that the ALJ

erred in failing to include her diagnosis of borderline intellectual functioning as a severe

impairment at step two of the sequential analysis.” Id. at 887. Although the

Commissioner in Nicola conceded that the plaintiff’s borderline intellectual functioning

should have been considered a severe impairment, the Commissioner argued that the

ALJ’s error was harmless. Id. The Court of Appeals for the Eighth Circuit “reject[ed]

the Commissioner’s argument of harmless error,” noting that “[a] diagnosis of borderline

intellectual functioning should be considered severe when the diagnosis is supported by

sufficient medical evidence.” Id.

       Courts have been split regarding whether an error at step two can be harmless.

“Some Courts have interpreted Nicola to mean that an error at step two can never be

harmless.” Lund v. Colvin, No. 13-cv-113 JSM, 2014 WL 1153508, at *26 (D. Minn.

Mar. 21, 2014) (collecting cases); see also Moraine v. Soc. Sec. Admin., 695 F. Supp. 2d

925, 956 (D. Minn. 2010) (“The Court of Appeals for the Eighth Circuit has held that an

ALJ’s erroneous failure, at Step Two, to include an impairment as a severe impairment,


                                             35
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 36 of 57




will warrant a reversal and remand, even where the ALJ found other impairments to be

severe.”). Other courts, including other courts in this District, have refused to interpret

Nicola as establishing a per se rule that any error at step two is a reversible error. See

Lund, 2014 WL 1153508, at *26 (collecting cases).

       In the absence of clear direction from the Eighth Circuit, the prevailing view of

courts in this District has been that an error at step two may be harmless where the ALJ

considers all of the claimant’s impairments in the evaluation of the claimant’s RFC. See,

e.g., Rosalind J. G. v. Berryhill, No. 18-cv-82 (TNL), 2019 WL 1386734, at *20 (D.

Minn. Mar. 27, 2019) (“Consistent with the prevailing view in this District, any potential

error by the ALJ in not including Plaintiff’s chronic pain syndrome as a severe

impairment at step two was harmless based on the ALJ’s consideration of the intensity,

persistence, and functional effects of Plaintiff’s pain when determining her residual

functional capacity.”); David G. v. Berryhill, No. 17-cv-3671 (HB), 2018 WL 4572981,

at *4 (D. Minn. Sept. 24, 2018); Tresise v. Berryhill, No. 16-cv-3814 (HB), 2018 WL

1141375, at *5 (D. Minn. Mar. 2, 2018) (“Courts in this district have followed the

approach set forth in Nicola and determined that reversal based on errors at step two is

only warranted when the ALJ fails to consider the omitted impairments in the RFC.”);

Lorence v. Astrue, 691 F. Supp. 2d 1008, 1028 (D. Minn. 2010) (“The ALJ’s failure to

include adrenal insufficiency as a severe impairment was not by itself reversible error,

because the ALJ continued with the evaluation of Plaintiff’s pain and fatigue in

determining Plaintiff’s residual functional capacity.”) (citation omitted). Such a finding

is consistent with the Commissioner’s regulations. See 20 C.F.R. § 404.1545(a)(1)-(2)


                                             36
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 37 of 57




(an ALJ must consider all relevant evidence, including non-severe impairments, in his

RFC determination).

       Even if it were error to omit the above impairments or the combination thereof at

Step Two, it would not have affected the outcome with respect to the RFC analysis given

the ALJ considered the back problems, cervical impairments, the claimed shoulder issues,

and his complaints of pain as part of his RFC analysis. 4 (R. 18-26.)

       As such, the Court finds no basis to remand at Step Two and proceeds with

determining whether the assigned RFC is supported by substantial evidence.

C.     The Weight Assigned to the Treating Physician’s Opinion and the ALJ’s RFC

       Plaintiff argues that pursuant to his treating medical provider Dr. Sinicropi, he

cannot sit or stand for more than 30 minutes at a time or lift more than 5 pounds and that

he would miss three or more days of work per month, and that the ALJ erred by failing to

give Dr. Sinicropi’s opinion appropriate weight as to those limitations instead of the

opinions of medical experts who are paid by Defendant and who never examined him.

(Dkt. 1-1 at 2-3, 11; Dkt. 17 at 3.)

       As set forth previously, Dr. Sinicropi opined that Plaintiff could walk or stand a

total of two hours out of an eight-hour workday with a change of position. (R. 1293.) It

was noted that Plaintiff could stand 30 minutes, walk 15 minutes, and then change

position to relieve pain. (R. 1293.) Dr. Sinicropi believed that Plaintiff would need to be



4
       The Court notes that the ALJ also considered the claimed knee impairment as part
of his RFC analysis. (R. 25.)


                                             37
           CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 38 of 57




allowed to lie down as needed to relieve pain. (R. 1294.) Dr. Sinicropi went on to opine

that Plaintiff could only occasionally lift 1-5 pounds with no heavier weights allowed;

could never balance, flex his neck, rotate his neck, or reach with his hands; and could

rarely handle or use fingering using his hands. (R. 1295.) Plaintiff did not need any

assistive device to walk or stand. (R. 1296.) According to Dr. Sinicropi, Plaintiff was

likely to be absent from work more than three days per month. (R. 1296.)

       As it relates to the opinions of Dr. Sinicropi, the ALJ found as follows:

       On April 25, 2014, Dr. Sinicropi offered a medical source statement
       supporting total disability to at least July 1, 2014, but then making specific
       findings of lifting 5 pounds occasionally, sitting 2 hours of an 8-hour day, 30
       minutes at a time, standing and/or walking 2 hours of an 8-hour day, standing
       30 minutes at a time and walking 15 minutes at a time, allowing changes of
       position and the option to lie down as needed per claimant report, avoiding
       balancing, stooping, posturing of the neck, repetitive use of the hands, rare
       use of the hands for handling and fingering, and an expectation of more than
       3 absences from work per month. (Exhibits 21F, pages 2 to 8, and 44F, pages
       31 to 37). The undersigned gives little weight to this opinion as not supported
       by objective findings or good explanation. Specifically, a review of records
       shows no good or ongoing neurological losses in the upper or lower
       extremities. Dr. Sinicropi’s opinion also considers subjective reports.

(R. 23.)

       Instead, the ALJ gave more weight to Dr. Stein 5 and the state agency medical

consultants:

       In assessing the residual functional capacity, the undersigned affords the
       greatest weight to the opinion of the medical expert because of his medical
       specialization, his familiarity with the disability evaluation process, and the
       opportunity to review the entire record and give good explanation for the
       opinion. Dr. Stein reviewed the entire record noting no clear evidence of
       nerve root compression to support listing 1.04. Dr. Stein noted no ongoing

5
       While Plaintiff argues that the ME is not doctor (Dkt. 1-1 at 3), the record shows
that he is a medical doctor. (R. 1752.)

                                             38
         CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 39 of 57




       neurological losses, no EMG evidence, and no straight leg changes to support
       a lifting limit of 5 pounds. The undersigned also affords weight to the
       opinions of the state agency consultants because these opinions are generally
       supported by the record; however, greater weight is given to the opinion of
       the medical expert because he reviewed the entire record as it existed at the
       hearing level. (Exhibits 1A and 4A). The residual functional capacity
       accounts for limits in lifting, weight bearing, overhead reaching, and postural
       activities. The hazard precautions also accommodate for effects of
       medication although Dr. Janiga found no inconsistencies or evidence of
       medication intoxication.

(R. 25-26.)

       “A disability claimant has the burden to establish her RFC.” Eichelberger v.

Barnhart, 390 F.3d 584, 591 (8th Cir. 2004). The Eighth Circuit has held that “a

‘claimant’s residual functional capacity is a medical question.’” Id. (quoting Lauer v.

Apfel, 245 F.3d 700, 704 (8th Cir. 2001)). “‘[S]ome medical evidence’ must support the

determination of the claimant’s RFC, and the ALJ should obtain medical evidence that

addresses the claimant’s ‘ability to function in the workplace.’” Id. (quoting Dykes v.

Apfel, 223 F.3d 865, 867 (8th Cir. 2000) (per curiam)). However, “there is no

requirement that an RFC finding be supported by a specific medical opinion.” Hensley v.

Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (citing Myers v. Colvin, 721 F.3d 521, 526-27

(8th Cir. 2013); Perks v. Astrue, 687 F.3d 1086, 1092-93 (8th Cir. 2012)). Rather, the

RFC should be “based on all of the relevant evidence, including the medical records,

observations of treating physicians and others, and an individual’s own description of his

limitations.” Id. (quoting Myers, 721 F.3d at 527). “Moreover, an ALJ’s failure to cite

specific evidence does not indicate that such evidence was not considered.” Wildman v.

Astrue, 596 F.3d 959, 966 (8th Cir. 2010) (citation omitted) (highly unlikely that ALJ did



                                             39
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 40 of 57




not consider and reject physician’s opinion when ALJ made specific references to other

findings set forth in physician’s notes).

       “A treating physician’s opinion is generally given controlling weight, but is not

inherently entitled to it. An ALJ may elect under certain circumstances not to give a

treating physician’s opinion controlling weight. For a treating physician’s opinion to

have controlling weight, it must be supported by medically acceptable laboratory and

diagnostic techniques and it must not be ‘inconsistent with the other substantial evidence

in [the] case record.’” Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006) (quoting 20

C.F.R. § 404.1527(d)(2)) (citing Goff, 421 F.3d at 790; Ellis v. Barnhart, 392 F.3d 988,

994 (8th Cir. 2005)). “A treating physician’s own inconsistency may also undermine his

opinion and diminish or eliminate the weight given his opinions.” Id. (citing Prosch v.

Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000)); see also Anderson v. Astrue, 696 F.3d 790,

793 (8th Cir. 2012) (“However, ‘[a]n ALJ may discount or even disregard the opinion of

a treating physician where other medical assessments are supported by better or more

thorough medical evidence, or where a treating physician renders inconsistent opinions

that undermine the credibility of such opinions.’”) (quoting Wildman v. Astrue, 596 F.3d

959, 964 (8th Cir. 2010)) (alteration in original) (internal quotation omitted). Moreover,

“a treating physician’s opinion that a claimant is disabled or unable to work, does not

carry any special significance, because it invades the province of the Commissioner to




                                            40
           CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 41 of 57




make the ultimate determination of disability.” 6 Davidson v. Astrue, 578 F.3d 838, 842

(8th Cir. 2009) (cleaned up).

       Based on a careful review of the record, the Court concludes that the ALJ gave

appropriate weight to the opinion of Dr. Sinicropi given the conflict in his records, the

conflict with the objective medical record as a whole, and the conflict as it relates to

Plaintiff’s claimed activities.

       During the period in which Plaintiff was contemplating surgery for the injury for

which he claimed workers’ compensation, Plaintiff underwent a neurological consultation

with Dr. Bajwa in September 2012 regarding neck and back pain as a result of the

December 2010 accident. (R. 492.) Dr. Bajwa noted that the examination was

unremarkable and while he thought Plaintiff might need to modify his work type, he did

not think Plaintiff was “truly completely disabled.” (R. 492-494). The MRI of the

lumbar spine showed only moderate disk degeneration without stenosis or neural

compression, while the MRI of the cervical spine showed a small AP central canal,

pseudo spondylosis, and C7 nerve root impingement with cord compression. (R. 492-93,

536, 538.) Further, Plaintiff showed no extremity weakness and had a normal gait. (R.

492-93.)

       Similarly, Dr. Larkins’ October 31, 2011 medical evaluation of Plaintiff showed

normal extremity reflexes and strength, and he was able to walk and squat. (R. 509.)

Plaintiff also showed a full range of motion of his cervical spine. (R. 510.) Dr. Larkins


6
       As such, the ALJ committed no error in not giving Dr. Sinicropi’s off-work notes
or other assertions that Plaintiff was disabled any special weight.

                                             41
            CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 42 of 57




opined that Plaintiff was capable of working and performing short hauls without lifting or

bending, but was incapable of long-distance multi-state trucking hauls. (R. 510). Dr.

Larkins noted the absence of hard findings to support proceeding with cervical fusion.

(R. 504).

       Yet despite these opinions and objective findings on examination, Dr. Sinicropi

proceeded with surgery based on a moderate cervical stenosis with mild to moderate cord

compression and Plaintiff’s assertions of pain. (R. 759.) Even upon discharge from the

operation, the only restriction was to avoid any heavy bending or lifting, as opposed to

the more severe restrictions later imposed by Dr. Sinicropi that would have meant that

Plaintiff essentially needed to bedridden for at least half of the day. (R. 595.)

       As of February 28, 2012, Dr. Sinicropi opined that while Plaintiff complained of

continuing symptoms, his symptoms had improved and that his “[r]ange of motion is

approximately 75% in all directions. Neurologically, he is intact. No other findings.”

(R. 920.) On June 26, 2012, Dr. Sinicropi noted that as far as Plaintiff’s cervical spine

was concerned, he had undergone an uncomplicated fusion and was doing “significantly

better.” (R. 950.) Based on the lumbar discography, the “L5-S I segment appears to be

the primary and sole pain generator associated with his current disability and condition.”

(R. 950.) Dr. Sinicropi recommended a total lumbar disc replacement. (R. 950.)

       However, on November 12, 2012, orthopedic specialist Dr. Wicklund conducted

an independent medical examination of Plaintiff. (R. 1450.) Plaintiff reported that his

surgical procedure helped his neck complaints and headaches and that his left arm also

felt better. (R. 1453.) The examination showed pain in the lower back on palpitation and


                                             42
           CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 43 of 57




a limited motion, but was negative to 80 degrees bilaterally on straight leg raising. (R.

1453.) His neck showed no tenderness or spasm and neurologically his upper extremities

were at normal strength with a slight loss of feeling on the tip of his right thumb. (R.

1453.) He was also positive for right shoulder impingement. (R. 1453.) Dr. Wicklund

believed that Plaintiff had a good prognosis. (R. 1454.) Dr. Wicklund noted that

Plaintiff had sustained a permanent aggravation to his cervical spine, but opined that “[a]s

a result off his anterior cervical fusion, [Plaintiff] has improved and in my opinion can do

light duty work full-time as long as he does no repetitive extension of his neck.” (R.

1454.)

         Again, on February 7, 2013, Dr. Wicklund opined that before Plaintiff underwent

any surgical intervention at the L5-S1 level, he should participate in a supervised

strengthening and flexibility program for his lumbar spine. (R. 1449.) He saw no

indication that a disc replacement in a 39-year-old would be the first recommendation

made and noted that when Plaintiff was examined by a neurosurgeon on February 1,

2011, he had a completely normal neurological examination of his lower extremities and

lumbar spine. (R. 1449.) Dr. Wicklund also noted that the MRI did not support the

procedure and that the symptoms were all subjective. (R. 1449.)

         It appears that the cervical surgery needed to be repeated by Dr. Sinicropi in April

1, 2013, but again the only restriction upon discharge was “not to do any heavy bending

or lifting.” (R. 621.) Despite Plaintiff’s complaints of pain during the period, on May

14, 2013, Dr. Sinicropi found that Plaintiff was doing “significantly better” with less




                                              43
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 44 of 57




frequent headaches. (R. 967.) His physical examination showed that he was

neurologically intact with no other findings. (R. 967.)

       On August 3, 2016, Dr. Thorvilson noted during Plaintiff’s examination that he

moved fairly easily about the room, had normal upright posture, normal lumbar lordosis

and thoracic kyphosis, a normal gait pattern, and the ability to walk on his heels and toes

(R. 660-662). The neurological examination was also normal. (R. 662). Plaintiff showed

normal strength in his upper extremities and showed normal flexion and extension in the

lower extremities. (R. 661-62.) While it was recommended that he engage in a

rehabilitation program, Dr. Thorvilson also noted that Plaintiff’s subjective complaints

outweighed the objective findings. (R. 663.) Plaintiff was encouraged to continue

walking as an aerobic exercise. (R. 664.)

       On September 20, 2013, Dr. Sinicropi recommended that Plaintiff engage in high

resistance training for his neck and lower resistance exercises for his lumbar region

despite his complaints of pain and even with minimal movement. (R. 980.)

       Dr. Wicklund also opined as follows:

       It is my opinion that [Plaintiff] would have been disabled from work
       following his cervical disk surgery for a period of three months. This would
       be true on both occasions, both after his anterior cervical fusion and after his
       posterior cervical fusion. I see no indication he would have been disabled
       from work because of any complaints of right shoulder pain, thoracic back
       pain, left knee pain or low back pain since October 4, 2011. His disability
       from work after the cervical spine surgery would have been total for three
       months and then he would have been partially disabled for another six weeks
       with restrictions. There would have been no period of total or partial
       disability because of any other body part. It is my opinion that the December
       3, 2010 injury is the substantial contributing factor to his total and partial
       disability with reference to his cervical spine. Currently, [Plaintiff] needs
       restrictions with regard to his cervical spine. He should not do repetitive


                                             44
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 45 of 57




        flexion and extension or rotation of his cervical spine while he works. He
        can rotate within the normal range of motion noted on my examination.

(R. 1477.) Dr. Wicklund also found that Plaintiff had reached a maximum medical

improvement with regard to his neck months after his last cervical fusion and reached

maximum medical improvement with regard to any right shoulder complaints, thoracic

spine complaints, left knee complaints, and low back complaints within four months of

the date of his December 2010 injury. (R. 1447.)

        On November 26, 2013, Dr. Sinicropi noted that Plaintiff had solid fusion at C6-

C7 in response to Plaintiff’s claims of pain in his neck and headaches. (R. 780, 981,

999.)

        On February 24, 2014, Dr. Wicklund opined that no further treatment of the

cervical spine was necessary given the solid fusion based on the x-rays, and he did not

believe that the trigger point injections would help with pain related to soft tissues and

scar tissue. (R. 1473.) Dr. Wicklund also opined in March 2014 that Plaintiff did not

need narcotics to treat his pain. (R. 1475.)

        On June 2, 2014, Plaintiff underwent a CT scan for the cervical region related to

his pain. (R. 987.) There was some suspicion of early screw loosening with no hardware

movement. (R. 987.) Otherwise the CT scan showed mild degenerative changes with no

evidence of significant spinal canal or neural foraminal stenosis. (R. 987-88.) Dr.

Sinicropi noted that screw loosening was expected. (R. 989.)




                                               45
           CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 46 of 57




         On December 19, 2014, Dr. Sinicropi opined that foraminal stenosis was

significantly improved on the updated CT scan. (R. 1531.) Plaintiff asserted that he was

still symptomatic, but that his medications helped. (R. 1531.)

         On August 3, 2015, Dr. Wicklund rejected the use of a spinal cord stimulator for

arm pain and headaches given Plaintiff’s medication regimen and on the basis that his

cervical fusion appeared solid. (R. 1477.)

         On February 19, 2016, the examination of Plaintiff showed that he had no active

arthritis, no gross motor weakness, and a normal gait. (R. 1652.) The motor examination

for the upper and lower extremities was normal, but with a reduced range of the lumbar

and cervical range. (R.1652.)

         On March 18, 2016, Plaintiff had a follow-up with Dr. Janiga, during which

Plaintiff reported moderate improvements with pain medication management,

approximately a 35% improvement, with no sedation or any evident intoxication. (R.

1702.) Plaintiff’s gait was normal upon examination and there was no reduction in

reflexes. (R. 1704-05.) Dr. Janiga characterized Plaintiff’s functioning as improved. (R.

1705.)

         On March 24, 2016, Plaintiff underwent an examination by Dr. Monsein, during

which Plaintiff was not in distress, but had some nonspecific tenderness over the cervical

and paralumbar regions, mild restriction in cervical range of motion, and was somewhat

restricted as to his lumbar region. (R. 1662, 1666.) Dr. Monsein did not believe the

decreased range of motion was truly an objective finding in light of guarding behaviors.

(R 1674.) Plaintiff’s gait was normal as was his straight leg raising. (R. 1665.) Dr.


                                             46
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 47 of 57




Monsein believed that the objective findings for Plaintiff’s claimed pain were minimal,

further noting that his neurological examinations had always been unremarkable. (R.

1674.) Dr. Monsein opined that one could argue that the decreased range of motion

found in the record was not an objective finding, but was a consistent finding throughout

the examinations performed on Plaintiff. (R. 1674.) The primary finding was guarding

with a decreased cervical range and that any limitation on improvement was due to

Plaintiff’s subjective complaints. (R. 1674.)

       An October 2016 cervical spine MRI and CT showed normal alignment, solid-

appearing fusion, and no more than mild to moderate foraminal narrowing with no

evidence of stenosis, cord compression, or signal abnormality, and mild degenerative

changes. (R. 1815-17).

       Dr. Sinicropi’s restrictions are also contradicted by Plaintiff’s daily activities.

Plaintiff represented that his typical daily activities on good days involved taking short

trips and doing some minor housework. (R. 445.) He was able to walk half a mile before

needing to stop and rest. (R. 449.) Even on his bad days, the ALJ’s RFC is more

consistent with Plaintiff’s daily activities than the extreme restrictions imposed by Dr.

Sinicropi. It was also noted that Plaintiff was able to mow the lawn and use a

snowblower, which cuts against the restrictions of balancing, stooping, posturing of the

neck, repetitive use of the hands, and rare use of the hands for handling and fingering.

       Accordingly, this Court concludes that the ALJ’s assessment of Dr. Sinicropi’s

restrictions, the number of days Plaintiff would require off work , the necessary

accommodations, and the respective weight assigned to his opinion is supported by


                                              47
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 48 of 57




substantial evidence in the record as whole, including representations in the foregoing

objective medical record and Plaintiff’s activities. See Fentress v. Berryhill, 854 F.3d

1016, 1020 (8th Cir. 2017) (finding that if a treating physician’s opinion is inconsistent

with other substantial evidence, such as physical examinations or claimant’s daily

activities, the ALJ may discount or disregard the opinion); Anderson v. Astrue, 696 F.3d

790, 794 (8th Cir. 2012) (no error in “minimal weight” assigned to treating neurologist’s

opinion where “the significant limitations [neurologist] expressed in his evaluation are

not reflected in any treatment notes or medical records”) (citation omitted); Hacker v.

Barnhart, 459 F.3d 934, 938 (8th Cir. 2006) (discounting treating physician’s opinion

because it was inconsistent with claimant’s daily activities); SSR 96–2p, 1996 WL

374188, at *3 (July 2, 1996) (an ALJ may discount the opinion of a treating physician if

it is inconsistent with the evidence in the record, including but not limited to the medical

evidence and a claimant’s own reported activities).

       Further, while Dr. Sinicropi may have been relying on Plaintiff’s subjective

complaints of pain with respect to his restriction, Eighth Circuit caselaw makes clear that

these self-reported limitations are not owed additional weight simply because a medical

provider recorded them where the ALJ does not find the subjective complaints credible. 7

See, e.g., Vance v. Berryhill, 860 F.3d 1114, 1120 (8th Cir. 2017) (“[A]n ALJ need not

give a treating physician’s opinions controlling weight when the opinion is based on a



7
       As set forth in Section IV.D., infra, the Court finds that the weight given the by
the ALJ to Plaintiff’s subjective complaints to be supported by substantial evidence in the
record as a whole.

                                             48
         CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 49 of 57




claimant’s subjective complaints that [the] ALJ does not find credible.”); McCoy v.

Astrue, 648 F.3d 605, 617 (8th Cir. 2011) (“Finally, the ALJ noted that Dr. Puente’s

evaluation appeared to be based, at least in part, on McCoy’s self-reported symptoms

and, thus, insofar as those reported symptoms were found to be less than credible, Dr.

Puente’s report was rendered less credible.”); Hawn v. Berryhill, 2:16-CV-42, 2018 WL

4462256, at *10 (E.D. Mo. Sept. 18, 2018) (“An ALJ may award less weight to a medical

opinion when that opinion appears to be largely based on the plaintiff’s subjective

complaints.”) (citing Sears v. Berryhill, No. 6:16-CV-3483-CV-RK, 2017 WL 63443804,

at *1 (W.D. Mo. Dec. 12, 2017)).

       Plaintiff also argues that the ALJ’s reliance on the ME and the State Agency

Physicians was improper. (Dkt. 1-1 at 2-3, 5, 6, 8, 9, 11; Dkt. 17 at 3.) “State agency

medical and psychological consultants are highly qualified physicians and psychologists

who are experts in the evaluation of the medical issues in disability claims under the

Act.” SSR 96-6p, 1996 WL 374180, at *2 (S.S.A. July 2, 1996). In fact, an ALJ “must

consider and evaluate” a state agency medical consultant’s residual functional capacity

assessment. Id. at *4. Moreover, in appropriate circumstances, opinions from

consultants “may be entitled to greater weight than the opinions of treating or examining

sources.” Id. at *3. The Eighth Circuit has affirmed ALJ decisions that properly

discounted treating physicians’ opinions and gave significant weight to consultant

assessments. See, e.g., Smith v. Colvin, 756 F.3d 621, 626-27 (8th Cir. 2014); Michel v.

Colvin, 640 F. App’x 585, 593 (8th Cir. 2016) (identifying exceptions to the general rule

that an ALJ should credit a treating physician’s opinion over other medical opinions).


                                            49
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 50 of 57




       It is important to emphasize that the ALJ did not entirely reject Dr. Sinicropi’s

opinion despite the fact that it was conclusory questionnaire. See Thomas v. Berryhill,

881 F.3d 672, 675 (8th Cir. 2018) (quoting Toland v. Colvin, 761 F.3d 931, 937 (8th Cir.

2014)) (finding that questionnaires that “consist of nothing more than vague, conclusory

statements—checked boxes, circled answers, and brief fill-in-the-blank responses”—that

do not recount medical evidence or provide elaboration “possess ‘little evidentiary

value.’”)). While the ALJ gave little weight to Dr. Sinicropi’s limitations and greater

weight to the RFC propounded by the ME and the state agency physicians, which were

more akin to a light RFC, 8 the ALJ, based on the available medical record, including

symptoms consistent with the record, assigned Plaintiff a lesser sedentary RFC, with

limiting occasional reaching above the shoulders, pushing, and pulling. (R. 26 (“The

residual functional capacity accounts for limits in lifting, weight bearing, overhead

reaching, and postural activities. The hazard precautions also accommodate for effects of



8
       Pursuant to the Social Security regulations, light work is defined as follows:

       Light work involves lifting no more than 20 pounds at a time with frequent
       lifting or carrying of objects weighing up to 10 pounds. Even though the
       weight lifted may be very little, a job is in this category when it requires a
       good deal of walking or standing, or when it involves sitting most of the time
       with some pushing and pulling of arm or leg controls. To be considered
       capable of performing a full or wide range of light work, you must have the
       ability to do substantially all of these activities. If someone can do light
       work, we determine that he or she can also do sedentary work, unless there
       are additional limiting factors such as loss of fine dexterity or inability to sit
       for long periods of time.

20 C.F.R. § 404.1567(b).


                                              50
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 51 of 57




medication although Dr. Janiga found no inconsistencies or evidence of medication

intoxication.”).) Based on a careful review of the record, the Court concludes that the

ALJ gave appropriate weight to the opinion of Plaintiff’s treating physician based on the

record as a whole, and that the RFC formulated by the ALJ is supported by “some

medical evidence.” See Cox v. Astrue, 495 F.3d 614, 619 (8th Cir. 2007) (“Because a

claimant’s RFC is a medical question, an ALJ’s assessment of it must be supported by

some medical evidence of the claimant’s ability to function in the workplace.”).

       To the extent Plaintiff has cited some evidence in support of his contention that the

RFC was incorrect, “substantial evidence to the contrary allowed the ALJ to make an

informed decision.” Byes v. Astrue, 687 F.3d 913, 917 (8th Cir. 2012). The Court will

not reverse the Commissioner even if, sitting as a finder of fact, it would have reached a

contrary result, as “[a]n administrative decision is not subject to reversal merely because

substantial evidence would have supported an opposite decision.” Baker v. Heckler, 730

F.2d 1147, 1150 (8th Cir. 1984).

D.     The ALJ’s Assessment of Plaintiff’s Subjective Complaints

       As set forth above, the Commissioner must determine a Plaintiff’s RFC based on

all of the relevant evidence, including his own description of his limitations. See Myers,

721 F.3d at 527 (citation omitted). An ALJ should consider several factors, in addition to

the objective medical evidence, in assessing a claimant’s subjective symptoms, including

daily activities; work history; intensity, duration, and frequency of symptoms; any side

effects and efficacy of medications; triggering and aggravating factors; and functional

restrictions. See Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984); Social Security


                                            51
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 52 of 57




Ruling (“SSR”) 16-3p, 2016 WL 1119029, at *5-7 (S.S.A. Mar. 16, 2016) 9 (listing these

factors as relevant in evaluating the intensity, persistence, and limiting effects of a

person’s symptoms). But the ALJ need not explicitly discuss each factor. See Goff v.

Barnhart, 421 F.3d 785, 791 (8th Cir. 2005).

       Plaintiff criticizes the ALJ’s consideration of his subjective complaints regarding

pain and headaches. (Dkt. 1-1 at 3, 7; Dkt. 17 at 4.)

       While there is no dispute that the medical record supports Plaintiff’s claim that he

suffered from pain and headaches during the relevant period, the medical record supports

the ALJ’s findings that Plaintiff’s statements concerning the intensity, persistence, and

limiting effects of these symptoms were not entirely consistent with the objective medical

evidence and other evidence in the record for the reasons explained in his decision. As

set forth above in Section IV.C. of this Order, supra, Plaintiff’s objective medical

findings during the period he was insured are inconsistent with his claims of debilitating

subjective complaints. See Crawford v. Colvin, 809 F.3d 404, 410 (8th Cir. 2015)

(“[T]he symptoms [the claimant] attested to are inconsistent with the objective medical

evidence found on the record, and hence, need not be given great weight when considered



9
        SSR 16-3p became effective on March 28, 2016 and supersedes SSR 96-7p. SSR
16-3p eliminates the use of the term “credibility” from the Social Security
Administration’s sub-regulatory policy, as the regulations do not use this term. In doing
so, the Social Security Administration clarifies that subjective symptom evaluation is not
an examination of an individual’s character. Instead, the Social Security Administration
will more closely follow the regulatory language regarding symptom evaluation.”
Barbara M. v. Saul, No. 18-CV-1749 (TNL), 2019 WL 4740093, at *7 n. 9 (D. Minn.
Sept. 27, 2019) (cleaned up) (quoting Krick v. Berryhill, No. 16-cv-3782 (KMM), 2018
WL 1392400, at *7 n.14 (D. Minn. Mar. 19, 2018)).

                                              52
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 53 of 57




against objective medical evidence.”) (citation omitted). Moreover, his complaints of

pain and headaches are contradicted by his claimed daily activities. Daily activities that

the Eighth Circuit has found contradict disabling pain include: cooking, shopping driving,

and visiting relatives, see Medhaug v. Astrue, 578 F.3d 805, 816 (8th Cir. 2009);

Chamberlain v. Shalala, 47 F.3d 1489, 1494 (8th Cir. 1995)), as well as limited grocery

shopping, driving short distances, light household chores, attending doctor’s

appointments, and cooking meals in a microwave, see Johnson v. Chater, 87 F.3d 1015,

1018 (8th Cir. 1996). Here, not only did Plaintiff engage in such activities, he also

professed to mowing the lawn, albeit with breaks, and using a snowblower when

necessary. (R. 446-47.) He was also able to visit his family and friends on a regular

basis. (R. 446-47.) These activities are inconsistent with the entirely debilitating pain

and headaches claimed by Plaintiff and relied upon by Dr. Sinicropi with respect to his

restrictions.

       In addition, Plaintiff claimed that the ALJ held his workers’ compensation award

against him as part of the decision. (Dkt. 1-1 at 11.) Indeed, the ALJ concluded that

“[t]he claimant has not worked since October 2011, but settled a worker’s compensation

claim in December 2013. In the absence of medical and overall support for disabling

limits, steady work history alone does not bolster his disabling allegations. While the

receipt of worker’s compensation is not a presumptive contraindication of disability, it

acts as an economic disincentive to seek employment within his residual functional

capacity.” (R. 26.) The ALJ committed no error with respect to this finding. Although it

is not dispositive, an ALJ can look to a claimant’s motivation with respect to claims of


                                             53
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 54 of 57




subjective complaints. See Ostronski v. Chater, 94 F.3d 413, 419 (8th Cir. 1996)

(concluding that the plaintiff’s lack of motivation to work was a reasonable basis to

discredit the subjective complaints).

       The Court acknowledges that the record supports that Plaintiff has undergone

consistent treatment for pain during the relevant period, limitations, and accordingly the

ALJ limited him to a reduced range of sedentary work, including limitations as to lifting,

and limiting occasional reaching above the shoulders, pushing and pulling. (R. 18, 26.)

However, the ALJ’s decision that the record as a whole was inconsistent with Plaintiff’s

claims that he was unable to perform any work due to his pain and headaches is

supported by substantial evidence in the record as whole.

       In sum, based on the evidence in the record as a whole, including Plaintiff’s

subjective complaints, the Court finds that the ALJ’s RFC is supported by substantial

evidence. See Nash, 907 F.3d at 1090 (“This court will not substitute its opinion for the

ALJ’s, who is in a better position to gauge credibility and resolve conflicts in evidence.”)

(citation omitted).

E.     Whether the ALJ Properly Considered Plaintiff’s Age

       Plaintiff complains that the ALJ discriminated against him based on his age. (See,

e.g., Dkt. 1-1 at 11; Dkt 17 at 3, 4.) However, the Social Security Regulations require the

Commissioner consider a claimant’s age:

       (a) General. “Age” means your chronological age. When we decide whether
       you are disabled under § 404.1520(g)(1), we will consider your
       chronological age in combination with your residual functional capacity,
       education, and work experience. We will not consider your ability to adjust
       to other work on the basis of your age alone. In determining the extent to


                                             54
          CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 55 of 57




      which age affects a person’s ability to adjust to other work, we consider
      advancing age to be an increasingly limiting factor in the person’s ability to
      make such an adjustment, as we explain in paragraphs (c) through (e) of this
      section. If you are unemployed but you still have the ability to adjust to other
      work, we will find that you are not disabled. In paragraphs (b) through (e) of
      this section and in appendix 2 to this subpart, we explain in more detail how
      we consider your age as a vocational factor.

      (b) How we apply the age categories. When we make a finding about your
      ability to do other work under § 404.1520(f)(1), we will use the age
      categories in paragraphs (c) through (e) of this section. We will use each of
      the age categories that applies to you during the period for which we must
      determine if you are disabled. We will not apply the age categories
      mechanically in a borderline situation. If you are within a few days to a few
      months of reaching an older age category, and using the older age category
      would result in a determination or decision that you are disabled, we will
      consider whether to use the older age category after evaluating the overall
      impact of all the factors of your case.

      (c) Younger person. If you are a younger person (under age 50), we
      generally do not consider that your age will seriously affect your ability
      to adjust to other work. However, in some circumstances, we consider
      that persons age 45-49 are more limited in their ability to adjust to other
      work than persons who have not attained age 45.


20 C.F.R. § 404.1563 (emphasis added). At the time of the ALJ’s decision, Plaintiff was

44 years old, which, as correctly set forth by the ALJ, made Plaintiff a defined “younger

person” of age 18-44, on the date last insured, and the ALJ committed no error in this

regard.

F.    VE Hypothetical and Testimony

      Plaintiff argues that the ALJ’s hypothetical propounded to the VE was improper

because the RFC determined by the ALJ did not take into account all his limitations or

necessary accommodations. (Dkt. 1-1 at 11-12; Dkt. 17 at 3, 4.) The ALJ’s RFC finding

was supported by substantial evidence in the record as a whole. The ALJ’s hypothetical


                                            55
         CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 56 of 57




mirrored the limitations that were accounted for in the RFC. A hypothetical question

need only include the impairments and limitations that the ALJ finds are credible and

substantially supported by the record as a whole. See Scott v. Berryhill, 855 F.3d 853,

857 (8th Cir. 2017) (a properly phrased hypothetical includes limitations mirroring those

of claimant); see also Lacroix v. Barnhart, 465 F.3d 881, 889 (8th Cir. 2006) (“The

ALJ’s hypothetical question to the vocational expert needs to include only those

impairments that the ALJ finds are substantially supported by the record as a whole.”);

Vandenboom v. Barnhart, 421 F.3d 745, 750 (8th Cir. 2005). Thus, the ALJ’s

hypothetical to the VE was proper given that it was based on an RFC supported by

substantial evidence.

      Plaintiff also argues that the “DOT book is OUTDATED and the jobs were never

proven to actually exist by the VE nor the ALJ” and that he did not have the proper

training for these jobs. (Dkt 17 at 3, 4.) Indeed, the DOT was last updated in 1991. See

Kennedy v. Colvin, No. 2:13-CV-02253, 2014 WL 7335539, at *4 (W.D. Ark. Dec. 22,

2014). Nevertheless, the Eighth Circuit has concluded that Social Security Ruling 00–4p

dictates that “‘[i]n making disability determinations, we rely primarily on the DOT

(including its companion publication, the SCO) for information about the requirements of

work in the national economy.’” See Moore v. Colvin, 769 F.3d 987, 989 n.2 (8th Cir.

2014) (quoting SSR 00–4p); see also 20 C.F.R. § 404.1566(d). Therefore, the Court

finds no error in the ALJ’s reliance on the DOT.

      In terms of training, the Court notes that both the positions of semiconductor

bonder, DOT 726.685-066, and optical assembler, DOT 713.687-018, provided by the


                                            56
            CASE 0:19-cv-02434-ECW Doc. 23 Filed 09/29/20 Page 57 of 57




VE based on the hypothetical from the ALJ are unskilled. (R. 59.) As such, Plaintiff’s

argument regarding a lack of training is without merit because unskilled work is defined

in the Regulations as “‘need[ing] little or no judgment to do simple duties that can be

learned on the job in a short period of time.’” Hulsey v. Astrue, 622 F.3d 917, 922-23

(8th Cir. 2010) (quoting 20 C.F.R. § 416.968(a)); see also 20 C.F.R. § 404.1568(a)).

“Unskilled work is the ‘least complex type of work. . . .’” Id. at 923 (quoting SSR 82–41,

1982 WL 31389 (1982) (defining unskilled work as jobs that can usually be learned in 30

days or less)) (cleaned up).

                                     V.     ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.      Plaintiff Neil M.’s Motion for Summary Judgment (Dkt. 17) is DENIED;

       2.      Defendant Commissioner of Social Security Andrew Saul’s Cross-Motion

for Summary Judgment (Dkt. 21) is GRANTED; and

       3.      This case is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: September 29, 2020                        s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge




                                            57
